Citation Nr: 0633898	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 19, 2003, 
for the award of service connection for disfiguring scars of 
the scalp.  


REPRESENTATION

Veteran represented by:	African American PTSD 
Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for disfiguring 
scars of the scalp, effective June 19, 2003.  

In April 2004, the veteran perfected an appeal of the RO's 
decision, arguing that he was entitled to an effective date 
from the date of his separation from active service for the 
award of service connection for disfiguring scars of the 
scalp.  In June 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
A transcript of that hearing has been associated with the 
record on appeal.  


FINDINGS OF FACT

1.  In January 1983, the RO received an original application 
for VA compensation benefits from the veteran, seeking 
service connection for residuals of cysts on his scalp.

2.  In a February 1983 rating decision, the RO denied the 
veteran's claim based on his failure to prosecute it.  The 
veteran was notified of the decision, but he did not appeal.

3.  The veteran's application to reopen his claim of 
entitlement to service connection for residuals of cysts on 
his scalp was received by VA on June 19, 2003.  Service 
connection for disfiguring scars of the scalp was granted 
effective June 19, 2003.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 19, 
2003, for the award of service connection for disfiguring 
scars of the scalp have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a July 2003 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran that VA would assist him in obtaining information 
in support of his claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  However, in a 
March 2006 letter, the RO corrected that deficiency by 
providing the veteran with a letter specifically intended to 
satisfy the additional requirements delineated by the Court 
in Dingess/Hartmann.  

In any event, the Board notes that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

In that regard, the Board notes that for the disability at 
issue in this case, the RO has granted service connection and 
assigned an initial disability rating.  Thus, 
Dingess/Hartmann elements (1) - (4) have been granted and are 
not at issue.  With respect to element (5), effective date, 
the Board notes that the veteran received detailed 
notification of the legal requirements for establishing an 
effective date in the March 2004 statement of the case.  See 
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Finally, the Board notes that the veteran has 
submitted argument on several occasions during the course of 
this appeal.  It is clear from these submissions that the 
veteran is aware of the evidence needed to substantiate his 
claim, including what is required of him and VA in connection 
with this appeal.  

In summary, given the facts of this case, the Board finds 
that "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are recent VA clinical records.  No pertinent 
private medical records have been identified.  The veteran 
was also afforded a VA medical examination in connection with 
his claim of service connection.  38 C.F.R. § 3.159(c)(4) 
(2006).  Given the nature of the issue currently on appeal, 
the Board finds that an additional examination is not 
necessary.  

It is noted that at his June 2006 Board hearing, the veteran 
testified that he recalled attending a VA medical examination 
on February 16, 1983, at the VA clinic in Martinez, 
California.  The record on appeal, however, contains no 
indication that such an examination was ever conducted.  In 
light of the veteran's testimony, however, the Board held the 
record open and directed the RO to contact the Martinez VA 
clinic, as well as the VA clinic in Oakland, California, and 
conduct a search for records pertaining to the veteran from 
1983.  At the hearing, the veteran signed a waiver of initial 
RO consideration of any information and evidence obtained as 
a result of the search, pursuant to 38 C.F.R. § 20.1304 
(2006).

The record indicates that both VA facilities responded that a 
search of their records, both computer and paper, had 
revealed no record pertaining to the veteran at their 
respective facilities.  Based on the RO's efforts and the 
unequivocal responses from the VA clinics, the Board finds 
that it is reasonably certain that any such records are not 
available and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issue 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Factual Background

The veteran's service medical records show that he was 
treated on numerous occasions for cystic lesions on his 
scalp.  When conservative treatment failed, in November 1982, 
he underwent surgical excision of the cysts with skin 
grafting.  

In January 1983, shortly after his separation from active 
service, VA received the veteran's original application for 
VA compensation benefits, seeking service connection for 
cysts on his scalp.  

Upon receipt of his claim, in a January 1983 letter, the RO 
advised the veteran that a VA medical examination was being 
scheduled in connection with his claim.  The veteran was 
further advised that he would be notified at a later date of 
the time and place of the examination by the VA clinic 
conducting the examination.  

In February 1983, the Oakland VA clinic notified the RO that 
the veteran had failed to report for his scheduled 
examination.  The Board notes that the January 1983 VA Form 
21-2507, Request for Physical Examination, indicates that the 
Oakland VA clinic had been provided with the veteran's most 
recent mailing address by the RO for purposes of notifying 
the veteran of the examination.  

In a February 1983 rating decision, the RO denied the 
veteran's claim of service connection for cysts on his scalp, 
noting that he had failed to prosecute his claim.  
Specifically, the RO noted in its decision that the veteran 
had not reported for the scheduled VA medical examination and 
that there was otherwise insufficient evidence upon which to 
rate the claim.  Although a copy of the letter notifying the 
veteran of this decision is not of record, the claims folder 
contains a copy of the C&P Disallowance worksheet which 
indicates that the RO used the veteran's most recent address 
is notifying him of its decision.  Indeed, the veteran has 
testified that his parents still reside at this address.  
Moreover, the worksheet indicates that the veteran was 
specifically advised that the reason for the disallowance of 
his claim was his failure to report for his scheduled VA 
medical examination.  The Board notes that the record on 
appeal contains no indication that the notification letter 
was returned by postal authorities as undeliverable.  

On June 19, 2003, the RO received the veteran's application 
for VA benefits, seeking service connection for cysts on his 
scalp.  On his application, the veteran checked the box 
indicating that he had not previously filed a claim for VA 
benefits.  

In connection with his claim, the veteran was afforded a VA 
medical examination in August 2003.  The examiner identified 
disfiguring scars of the veteran's scalp, secondary to skin 
grafting in service.  

In an August 2003 rating decision, the RO granted service 
connection for disfiguring scars of the scalp, status post 
removal of the scalp, effective June 19, 2003, the date of 
receipt of his most recent claim.  

The veteran appealed the RO's decision, arguing that an 
earlier effective date was warranted.  In his September 2003 
notice of disagreement, he indicated that the only 
appointment he had previously received from VA was at the 
Martinez VA clinic during which the examiner advised him that 
his scalp was fine and that no further appointments were 
needed.  The veteran indicated that had he known at that time 
that he was entitled to VA benefits, he would have filed a 
claim.  He indicated that "I was unaware of any benefits 
owed to me until supportive people" made him aware of his 
potential eligibility.  

In his April 2004 substantive appeal, the veteran indicated 
that he had no memory of ever having filed a claim for VA 
benefits in 1983, "unless it was part of my separation 
package which is signed in a rush to depart."  

At his June 2006 Board hearing, the veteran testified that he 
recalled reporting for a medical examination at the Martinez 
VA clinic on February 16, 1983, as directed by a notification 
letter he had received.  He indicated that when he arrived at 
the clinic, they had his name on a list.  The veteran 
indicated that the doctor there examined his scalp and 
advised him that he had had an allergic reaction to a 
synthetic wig.  He indicated that "after that it was pretty 
much, I checked out and they told me to leave and that was 
it."  Transcript at p. 4.  The veteran testified that he 
received no further communication from VA, despite the fact 
that the address he had provided in 1983 belonged to his 
parents and remained their home address to this day.  The 
veteran indicated that he had not followed up with VA until 
June 2003, when he filed his most recent claim.  He 
acknowledged that on his June 2003 claim, he checked a box 
indicating that he had not previously filed a claim with VA.  
The veteran testified, however, that he had not understood 
the question.  He explained that "Well, when I went to the 
VA I didn't sign any paperwork, I just signed in so that's 
what I was assuming that they were talking about.  If I fill 
out any other kind of claim forms and I didn't at that 
time."  Transcript at p. 8.

Thereafter, the RO contacted the Martinez and Oakland VA 
clinics and requested a search of records pertaining to the 
veteran from 1983.  Both facilities responded that a search 
had revealed that they had no such record of the veteran from 
that time.  



Applicable Law

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2006).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2006).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006).

Analysis

The veteran seeks an effective date earlier than June 19, 
2003, for the award of service connection for disfiguring 
scars of the scalp.  He essentially argues that an effective 
date corresponding to the date of his separation from service 
is warranted, as he filed a claim for VA benefits within one 
year of his separation from active service.  

As set forth above, the record shows that the veteran did, 
indeed, submit a claim of service connection for residuals of 
cysts of the scalp in January 1983, shortly after his 
separation from service.  However, the RO denied his claim in 
a February 1983 rating decision, based on his failure to 
prosecute it.  See 38 C.F.R. § 3.158; see also Hurd v. West, 
13 Vet. App. 449, 452 (2000).  The veteran failed to appeal 
this decision.  Absent a showing of clear and unmistakable 
error, therefore, the decision is final and not subject to 
revision on the same factual basis.  See 38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

In reaching this determination, the Board has considered the 
veteran's contentions that he reported for his scheduled VA 
medical examination at the Martinez VA clinic, as well as his 
contention that he never received notification from VA 
regarding the February 1983 rating decision denying his 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992); see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  

In this case, the Board finds that there is no evidence to 
rebut the presumption of regularity.  There is simply no 
official record of the veteran attending his scheduled VA 
medical examination in 1983.  Thus, the Board must consider 
that had the veteran actually attended the scheduled 1983 VA 
medical examination, VA medical personnel would have made a 
report of that examination and associated it with the claims 
folder, rather than notifying the RO that the veteran had 
failed to report for the examination.  While the veteran now 
recalls reporting for the 1983 VA medical examination, he has 
previously indicated that he had no recollection of such an 
examination or, indeed, ever having filed a claim for VA 
benefits in 1983.  The Board finds that the veteran's current 
recollections of having attended the 1983 examination, while 
sincere, are not credible in light of his previous 
recollections, as well as the evidence of record showing that 
he was notified of the 1983 VA medical examination but failed 
to report.  

Similarly, the Board notes that the record on appeal contains 
no indication that VA personnel did not discharge their 
official duties in notifying the veteran of the February 1983 
rating decision denying his claim.  There is no indication of 
record that the 1983 notification letter was returned as 
undeliverable or that the notification letter was sent to an 
incorrect address.  Indeed, the veteran has testified that 
the 1983 address remains current, as his parents continue to 
reside there.  The Court has held that the statements of a 
claimant, standing alone, are not sufficient to rebut the 
presumption of regularity in RO operations.  YT v. Brown, 9 
Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995).  
In this case, there is no evidence beyond the assertions of 
the veteran that he did not receive notification of the 
February 1983 rating decision denying his claim.  Thus, the 
presumption of regularity must be applied and the Board finds 
that the weight of the evidence supports a conclusion that 
the veteran did, in fact, receive proper notification of the 
February 1983 rating decision denying his claim.

For the reasons set forth above, the Board finds that the 
veteran's January 1983 claim of service connection for cysts 
of the scalp was denied in a final February 1983 rating 
decision.  

Chronologically, the next pertinent communication of record 
was received at the RO on June 19, 2003.  That communication 
was the veteran's application to reopen his claim of service 
connection for residuals of cysts of the scalp.  The Board 
has carefully reviewed the record for any other earlier 
document which could be considered an informal claim of 
service connection for cysts of the scalp.  See 38 C.F.R. §§ 
3.155, 3.157.  There is, however, no previous communication 
or document of record which can be construed as a formal or 
informal claim of service connection for cysts of the scalp 
until the date of receipt of his claim to reopen on June 19, 
2003.  The veteran does not contend otherwise.

Based on evidence received subsequent to the veteran's June 
19, 2003, application to reopen, in an August 2003 rating 
decision, the RO awarded service connection for disfiguring 
scars of the scalp, effective June 19, 2003.  Under the facts 
set forth above, this is the earliest effective date 
allowable under the law, which provides that the effective 
date of an award of compensation based a claim reopened after 
a final adjudication shall not be earlier than the date of 
receipt of application therefor.  38 C.F.R. § 3.400(q)(1)(ii) 
(2006).  

In reaching this decision, the Board has also considered the 
veteran's contentions that he is entitled to an earlier 
effective date because the VA did not inform him of his 
potential eligibility for VA benefits earlier.  The Court, 
however, has held that the VA does not have the duty to 
provide personal notice of potential eligibility for VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).  Therefore, while it is 
unfortunate that the veteran claims that he was unaware of 
his eligibility for VA benefits, that factor does not provide 
a basis for an allowance of this appeal.

Finally, the Board has considered the veteran's contentions 
to the effect that he did not contact VA until 2003, because 
he was told by VA medical staff that nothing further could be 
done for him.  Even assuming arguendo that the VA medical 
staff gave the veteran erroneous advice by telling him that 
it would be of no benefit to file a claim for compensation, 
"erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."  
Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Bone v. Brown, 
9 Vet. App. 446, 448-49 (1996); Owings v. Brown, 8 Vet. App. 
17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

In summary, the Board finds that there is no legal basis for 
an effective date earlier than June 19, 2003, for the award 
of service connection for disfiguring scars of the scalp.  
The Board notes the veteran's sincere belief in the merits of 
his claim, however, the Board finds that the preponderance of 
the evidence is against the assignment of an effective date 
earlier than June 19, 2003, for the award of service 
connection for disfiguring scars of the scalp.  The Board 
regrets that the veteran's claim must be denied.  See Owings, 
8 Vet. App. at 23, quoting Kelly v. Derwinski, 3 Vet. App. 
171, 172 (1992).


ORDER

Entitlement to an effective date earlier than June 19, 2003, 
for the award of service connection for disfiguring scars of 
the scalp is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


